FILED

UNITED STATES DISTRICT COURT HAY 1 9 2014
Fon THE MSTRICT oF CoLnMBIA ~._u_s_ umw “nkmm
mcmanus ozsmmc»mmu
l
CHAHRI HAPUGALLE, )
)
Plainnff, )
)
v. ) Civil Action No. f 7

y /‘/ §o.
THE CHASTLEToN COOPERATIVE )
AsSoCIATIoN, er al., )
)
Defendants. )
)

MEMGRANDUM oPINIoN

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and her pro se complaint.l

Plaintiff acquired "multiple shares equivalent to two units (Apartments 61 l and 409) in
the Chastleton Cooperative Association, lnc." Am. Compl. at 9 (page numbers designated by
plaintift). in Apartment 409, plaintiff "mostly [conducted] a bona fide consulting job.” Id. She

leased Apartment 61 l to two tenants, collected $3,000 per month, id. at 9-10, 12, and used that

l The date stamp on plaintiff s original complaint indicates that she left the pleading in the
Clerk of Court’s filing depository at l 1121 p.m. on April 18, 2014. Regardless of the date on
which the Clerk of Court officially files the complaint on the Court’s electronic docket, the Court
deems it filed on the clay plaintiff delivers it to the Clerk. Plaintiff’s "Motion for Court to
Preserve the Filing Date of April 18, 2014 and Preserve Existing Exhibits" will be granted ln
addition, "Plaintiff’ s Motion to Amend Complaint Partially," which corrects the name of
defendant Raddatz and requests leave to file an additional exhibit, will be granted. Because the
Court will dismiss the complaint, plaintiffs motion for court-appointed counsel will be denied as
moot.

income "to maintain [Apartment] 611 and also subsidize[d] some part of the expenses for
[Apartinent] 409," fd. at 12. A dispute arose between plaintiff, the cooperative association. and
its property manager, see generally ia'. at l(}-l’l, resulting in, among other things, the denial of
plaintiffs request to lease her second unit, see r`d. at 13-14 . This loss of rental income, coupled
with plaintiffs medical condition and related expenses, see id. at 16, apparently caused plaintiff
to fall behind on co-op fees and other assessments, see id. at 18.

Based on the Court’s review of plaintiffs submissions and exhibits, it appears that
plaintiff brought a discrimination claim against the defendants before the District of Columbia
Office of Human Rights. See id. at 19. lt further appears that proceedings against plaintiff in the
Landlord and Tenant Branch of the Superior Court of the District of Columbia have resulted in
‘“a non-redeemable judgment for [Apartment] 611 . . . ," as well as a judgment in defendants’
favor with respect to Apartment 409. ld. at 21.

Under the doctrine of res judicata, a prior judgment on the merits of a claim bars a
plaintiff from relitigating the same claim. See LA.M Nat'l Pension Furzd v. Ina'us. Gear Mfg.
Co., 723 F.Zd 944, 949 (D.C. Cir. 1983) (noting that resjudz`cara "forecloses all that which might
have been litigated previously"). "[W]here re.s'j`udz`cata applies, it bars relitigation not only as to
all matters which were determined in the previous litigation, but also as to all matters that might
have been determined." Natural Res. Dej.` Councz`l, Inc. v. Thomas, 838 F.Zd 1224, 1252 (D.C.
Cir. 1988) (citation omitted); see Allen v. McCurry, 449 U.S. 9(), 94 (1980). In evaluating a
cause of action for res judicata purposes, it is the factual nucleus that gives rise to a plaintiffs
claim. not the legal theory on which the claim resls. that determines whether the claim may

proceed. Page v. Um`ted States, 729 F.Zd 818, 820 (D.C. Cir. 1984).

Plaintiff purports to bring this action under the Fair Debt Collection Practices Act, see id.
at l, 20, and she also alleges "[o]ther related violations [including] tortious interference of
contract, extortion, fraud, harassment, defamation and retaliation," z`d. at 1. These alleged harms
necessarily would have occurred in the course of events leading to and during litigation in the
Superior Court. Plaintiff cannot now bring a claim that she already has brought or that she could
have brought against these defendants in the Superior Court. Nor can she demand review of any
decision rendered by the Superior Court because a federal district court "lack[s] jurisdiction to
review judicial decisions by state and District of Columbia courts." Richardsorz v. District of
Columbia Court ofAppeals, 83 F.3d 1513, 1514 (D.C. Cir. l996) (citing District ofColz/nzbia v.
Feldmcm, 460 U.S. 462, 476 (1983) and Rooker v. Fidelz'ty Trust Co., 263  413 (1923)).

The Court concludes that the complaint, as amended, fails to state a claim upon which
relief can be granted Accordingly, the complaint will be dismissed An Order accompanies this

Memorandum Opinion.

DATI~;; {/§?/7\,0/7 

United States District Judge